DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-9 and 11-20 are rejected herein.  Claim 10 has been cancelled. No claims have been added.  Claims 1, 19, and 20 have been amended.  The rejection of the pending claims is hereby made non-final.

Response to Remarks

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 103(a) as obvious over Cherry et al (US 2015/0302362) in view of Jain (US 2015/0348214).

Regarding claim 1, the prior art discloses a method comprising using at least one hardware processor to execute a server application to: collect a plurality of punch-in data and a plurality of punch-out data from a plurality of client applications over at least one network (see at least paragraph [0105] to Cherry); and, for at least one of the plurality of client applications, after the punch-in data for the user is generated for a shift and during that shift (see at east paragraphs [0106 and 0107] to Cherry).
Cherry does not appear to explicitly disclose monitoring whether or not a current time is a predetermined time period after an end time of that shift, and, when the current time is determined to be a predetermined time period after the end time of that shift, automatically generating punch-out data for that shift; 
Receiv[ing] a current location of a mobile user device executing the client application, compare the current location to a scheduled location of a shift associated with a user of a mobile user device to determine whether or not the current location is within a predetermined radius from the scheduled location,
compar[ing] a current time to a scheduled start time of the shift to determine whether or not the current time is within a predetermined duration of the scheduled start time,
Prevent[ing] punch-in data for the shift from being generated unless and until both the current location is determined to be within the predetermined radius from the scheduled location and the current time is determined to be within the predetermined duration of the scheduled start time, and 
After the punch in data for the user is generated for the shift and during that shift,
Monitor[ing] the current location of the mobile user device,
Issu[ing] an alert when the current location is outside a predetermined distance from the scheduled location
Monitor[ing] whether or not the current time is a predetermined time period after the end time of that shift, and,
In response to determining that the current time is a predetermined time period after the end time of the that shift, automatically generate punch-out data for that shift.
However, Jain discloses a system and method for geofencing based automatic time clocking  further comprising Receiv[ing] a current location of a mobile user device executing the client application (see at least paragraph [0027]  to Jain “Location-based services (LBS) can be a class of computer program-level services that use location data to control features. LBS can use information of a geographical position of a mobile device. LBS can include tracking a mobile device's location”), compare the current location to a scheduled location of a shift associated with a user of a mobile user device to determine whether or not the current location is within a predetermined radius from the scheduled location (see at least paragraph [0025]  to Jain “Geo-fence can be a virtual perimeter for a real-world geographic area. In various embodiments, a geo-fence can be dynamically generated (e.g. as in a radius around a store or point location specified by a system administrator and/or based on a job-related location). A geo-fence can be a predefined set of boundaries (e.g. a work-place zone(s), neighborhood boundaries, etc.). Custom-digitized geofences can also be utilized”),
compar[ing] a current time to a scheduled start time of the shift to determine whether or not the current time is within a predetermined duration of the scheduled start time (see at least paragraph [0032]  to Jain “geofence-based automatic time clocking, according to some embodiments. In step 202, a work location can be defined within a geofence. For example, see the region 402 defined in the user-interface view 400 provided infra. In step 204, it can be determined when an employee enters the work location. In step 206, the employee can be clocked in. While the employee is clocked-in, various attributes of the employee can be tracked with the LBS (e.g. speed, altitude, periods of non-movement, etc.). In step 208, it can be determined when an employee exits the work location. In step 210, the employee can be clocked out. Step 204-210 can be repeated”.),
Prevent[ing] punch-in data for the shift from being generated unless and until both the current location is determined to be within the predetermined radius from the scheduled location and the current time is determined to be within the predetermined duration of the scheduled start time (see at least paragraph [0008]  to Jain “method include geofencing a geographic region. A telephonic communication from a landline telephone used by an employee is received. The landline telephone is located in the geographic region. A check-in code from an employee input into the landline telephone during the telephonic communication is received. An employee identifier input into the landline telephone during the telephonic communication is received. The employee's mobile device is located. It is determined that employee's mobile device is within the geographic region. The employee is clocked in when both the check-in code from the landline telephone and the location of the mobile device indicate that the employee is within the geographic region”), and 
After the punch in data for the user is generated for the shift and during that shift,
Monitor[ing] the current location of the mobile user device (see at least paragraphs [0032-0033]  to Jain),
Issu[ing] an alert when the current location is outside a predetermined distance from the scheduled location (see at least paragraphs [0033]  to Jain, wherein a report may be generated and associated with each event)
Monitor[ing] whether or not the current time is a predetermined time period after the end time of that shift (see at least paragraphs [0031] to Jain “clock out event”), and,
In response to determining that the current time is a predetermined time period after the end time of the that shift, automatically generate punch-out data for that shift. (see at least paragraphs [0031] to Jain “It is noted that process 100 can be ‘zero touch’ in that employee clock-in and/or clock-out events are determined by an LBS (e.g. the location of the employee's mobile device). In another example, process 100 can be used in a text based clock-in and/or clock-out system with LBS verification (e.g. see FIG. 7 infra). In another example, process 100 can be used in an interactive-voice based clock-in and/or clock-out system with double LBS verification.”).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system and method of time tracking as disclosed by Cherry et al to include the ability to automatically clock an employee in or out based on employee mobile device location data, as disclosed by Jain, in order to improve accuracy and reduce the errors associated with employee time tracking, because such limitations were well understood within the art at the time of filing (as evidenced by the applied prior art of record) and such a combination could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.
Regarding claim 2, the prior art discloses the method of claim 1, further comprising using the at least one hardware processor to: compute hours data for each of a plurality of employees at one or more of a plurality of sites from the collected plurality of punch-in data and plurality of punch-out data; and provide the hours data at one or more summary levels and a detailed level by calculating summarized data for each of the plurality of sites from the hours data, presenting a visual representation of the summarized data for each of the plurality of sites as a first summary level with one or more inputs for selecting each of the plurality of sites, and, in response to a selection, at the first summary level, of at least one of the plurality of sites, presenting a visual representation of the hours data for the selected at least one site as the detailed level (see at least paragraph [0107-0109] to Cherry et al). Regarding claim 3, the prior art discloses the method of claim 2, wherein providing the hours data at one or more summary levels further comprises: calculating summarized data for each of a plurality of zones, wherein each of the plurality of zones comprises one or more sites; presenting a visual representation of the summarized data for each of the plurality of zones as a second summary level with one or more inputs for selecting each of the plurality of zones; and, in response to a selection, at the second summary level, of one of the plurality of zones that comprises the plurality of sites, presenting the visual representation of the summarized data for each of the plurality of sites as the first summary level (see at least paragraph [0109] to Cherry “At step 918, a time punch record is selected from the set of time punch records for the selected employee. When the time punch record is selected, then a GPS-jobsite coordinate is looked up for the job number and displayed alongside the GPS-in coordinate and the GPS-out coordinate for comparison, hi a preferred embodiment the GPS-jobsite, GPS-in, and GPS-out coordinates are displayed as pins on a map”). Regarding claim 4, the prior art discloses the method of claim 2, wherein the hours data comprises, for each of the plurality of employees and each of the plurality of sites, a number of hours budgeted for the employee at the site for a time period, a number of regular hours worked by the employee at the site for the time period, and a number of overtime hours worked by the employee at the site for the time period (see at least paragraph [0118] to Cherry et al). Regarding claim 5, the prior art discloses the method of claim 4, wherein the summarized data for each of the plurality of zones comprises, for each of the plurality of sites, an aggregate number of hours budgeted for all of the plurality of employees at the site for the time period, an aggregate number of regular hours worked by all of the plurality of employees at the site for the time period, and an aggregate number of overtime hours worked by all of the plurality of employees at the site for the time period (see at least paragraph [0118] to Cherry et al). Regarding claim 6, the prior art discloses the method of claim 5, wherein the summarized data for each of the plurality of zones further comprises, for each of the plurality of sites, an indication of a variance between the aggregate number of hours budgeted for all of the plurality of employees at the site for the time period and the aggregate number of regular hours worked by all of the plurality of employees at the site for the time period (see at least paragraph [0119] to Cherry “step 1117, the number of total actual hours is compared to a variable representing number of “standard hours” for a legal work week. In a preferred embodiment, the number of standard hours for a legal work week is 40, but it can be others. If the total actual hours is less than the standard hours, the system advances to tire next employee record at step 1118 and returns to step 1111. If the number of total actual hours is greater than the standard hours, then the system moves to step 1120”).Regarding claim 7, the prior art discloses the method of claim 1, further comprising: by each of the plurality of client applications, providing a user interface on a display of a mobile user device, wherein the user interface comprises a first input for punching in to a shift and a second input for punching out of a shift; when the first input is selected at one of the plurality of client applications, validating that a user of the mobile user device, executing that client application, is allowed to punch in, and, when the validation to punch in is successful, generating punch-in data for the user; and, when the second input is selected at one of the plurality of client applications, validating that the user of the mobile user device, executing that client application, is allowed to punch out, and, when the validation to punch out is successful, generating punch-out data for the user (see at least paragraphs [0084 and 0085] to Cherry). Regarding claim 8, the prior art discloses the method of claim 7, wherein validating that the user of the mobile user device is allowed to punch in comprises: determining that the user is not already punched in to a shift; determining that a current location of that mobile user device matches a location of a site of a scheduled shift for the user; and determining that the current time is within a predetermined time range of a start time of the scheduled shift for the user (see at least paragraph [0079] to Cherry). Regarding claim 9, the prior art discloses the method of claim 7, wherein validating that the user of the mobile user device is allowed to punch out comprises: determining that the user is currently punched in to a shift; determining that a current location of that mobile user device matches a location of a site of the shift to which the user is currently punched in; and determining that the current time is within a predetermined time range of an end time of the shift to which the user is currently punched in (see at least paragraph [0079] to Cherry). Regarding claim 10, the prior art discloses the method of claim 7, further comprising, for at least one of the plurality of client applications, after the punch-in data for the user is generated for a shift and before the second input is selected at the at least one client application during the shift, monitoring whether or not a current location of a mobile user device, executing the at least one client application, exceeds a predetermined distance from a location of a site of the shift; and, when the current location exceeds the predetermined distance from the location of the site of the shift, generating an alert (see at least paragraph [0079] to Cherry “If enabled to do so, the time manager server can take immediate action, beginning at step 736, where the time manager server determines if the Wi-Fi location matches the Wi-Fi system at an assigned job site location for the work shift. If the Wi-Fi location matches the assigned job site location, then step 739 is performed to proceed with a time punch process, allowing check-in, check-out events and a photo to be taken and stored in the database. “). Regarding claim 11, the prior art discloses the method of claim 1, further comprising: by one or more of the plurality of client applications, providing a confirmation user interface, for confirming whether or not a potential employee is able to be hired for a job, on a display of a mobile user device, wherein the user interface comprises a unique-identifier input, an assigned-site input, and an offered-wage input; when an identifier is input into the unique-identifier input, determining whether or not the identifier is valid (see at least paragraph [0065] to Cherry), determining whether or not the identifier is associated with a former or current employee, when the identifier is determined to be associated with a former or current employee, determining whether or not the former or current employee is eligible for the job (see at least paragraph [0059-0060] to Cherry), when the identifier is determined to be valid and the identifier is determined to be either not associated with a former or current employee or associated with a former or current employee who is determined to be eligible for the job, displaying, within the confirmation user interface, an indication that the identifier, input into the unique-identifier input, has been validated, and, when the identifier is determined to not be valid or the identifier is determined to be associated with a former or current employee who is determined to not be eligible for the job, displaying, within the confirmation user interface, an indication that the identifier, input into the unique-identifier input, has not been validated; and, when one of the plurality of sites has been selected via the assigned-site input and a wage value has been input into the offered-wage input, determining a wage range associated with the selected site (see at least paragraph [0069] to Cherry), determining whether or not the wage value is within the determined wage range, when the wage value is determined to not be within the determined wage range, displaying, within the confirmation user interface, an indication that the wage value is not within the determined wage range, and requesting approval of the wage value (see at least paragraph [0069] to Cherry). Regarding claim 12, the prior art discloses the method of claim 11, wherein, after an identifier is input into the unique-identifier input, the identifier is determined to be valid, and the identifier is determined to be either not associated with a former or current employee or associated with a former or current employee who is determined to be eligible for the job, and after one of the plurality of sites has been selected via the assigned-site input and a wage value has been input into the offered-wage input that is either within the determined wage range or approved, associating the potential employee with a unique employee identifier to be used in the punch-in data and the punch-out data for the potential employee (see at least paragraph [0105] to Cherry et al). Regarding claim 13, the prior art discloses the method of claim 11, wherein requesting approval of the wage value comprises, by the server application, sending an approval request to an authorized user (see at least paragraph [0065] to Cherry et al). Regarding claim 14, the prior art discloses the method of claim 11, wherein the identifier to be input into the unique-identifier input is a Social Security number (SSN), and wherein determining whether or not the identifier is valid comprises determining whether or not the identifier, input into the unique-identifier input, is a valid SSN (see at least paragraph [0105] to Cherry et al). Regarding claim 15, the prior art discloses the method of claim 11, wherein determining a wage range associated with the selected site comprises: determining a Zip code associated with the selected site; and determining a wage range that is associated with both the determined Zip code and a job title for the job (see at least paragraph [0107]). Regarding claim 16, the prior art discloses the method of claim 1, further comprising, by one or more of the plurality of client applications, displaying a scheduling user interface, for scheduling a shift for at least one of the plurality of employees, wherein the scheduling user interface comprises inputs for selecting one of the plurality of employees, one of the plurality of sites, and a start time and end time of a shift for the selected employee at the selected site (see at least paragraph [0104] “At step 912, a summary of regular and overtime hours is displayed for the selected employee for the time interval. For example, if the time interval is a week beginning with a Monday, then the regular and overtime hours are displayed for Monday, the regular and overtime hours are displayed for Tuesday, and so forth through Sunday”). Regarding claim 17, the prior art discloses the method of claim 16, further comprising, for each shift scheduled by a user: determining a duration of the shift based on the start time and end time selected for the shift; and, when a duration of the shift would result in overtime, requesting approval for the overtime from an authorized user (see at least paragraph [0069] “determine regular and overtime hours accumulated, activate employee devices for check-in at a job site, inactivate employee devices for check-in at a job site and so forth. At step 607, the set of job site data is exported to the payroll calculator and at step 608, payroll is calculated for the set of employees based on the set of job site data. At step 610, pay is distributed to the set of employees based on the payroll”). Regarding claim 18, the prior art discloses the method of claim 17, wherein requesting approval for the overtime from an authorized user comprises, by the server application: determining a user with authority to approve the overtime; and transmitting an alert, over the at least one network, to a client application executing on a user device of the determined user (see at least paragraph [0057] “an overtime Hag event causes an alert message to be sent to a supervisor device based on an employee reaching an overtime status or reaching a certain number of hours in a time period”). 
Claims 19 and 20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


	Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687